DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	D1 (US 20180011324 A1)
	D2 (US 20140140654 A1)
	D3 (US 20190285796 A1, effective 3/2018)
	D4 (US 20200241301 A1, effective 10/2017)

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over D1.
Regarding claim 1, D1 teaches a light guide (Figs. 18 and 19, internal volume / Bragg grating and external surface relief embodiments respectively) comprising: 
a light guide material (¶63, considering the non-polymerized portion as light guide, ¶81-83); 
a gradient refractive index (GRIN) material carried by the light guide material (¶63, considering the polymerized portion as GRIN, ¶81-83); 
an in-coupler (173, 183); and 
an out-coupler (172, 184).
Regarding claim 2, D1 teaches the light guide of claim 1, and further discloses wherein a first portion of the GRIN material is disposed between the in-coupler and the light guide material (e.g. a first portion of the GRIN material as polymerized, being distinguished by a greater or lesser degree along the gradient) and a second portion of the GRIN material is disposed between the out-coupler and the light guide material (a second portion further down the propagation direction, being distinguished by a lesser or greater degree along the gradient).
Regarding claim 5, D1 teaches the light guide of claim 1, and further discloses wherein the in-coupler comprises an in- coupler surface relief grating (173, ¶81) and the out-coupler comprises an out-coupler surface relief grating (172, ¶81).
Regarding claim 6, D1 teaches the light guide of claim 1, and further discloses wherein the GRIN material comprises a GRIN photopolymer material (¶63).

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over D4.
Regarding claim 15, D4 teaches a wearable heads-up display (WHUD) (Fig. 24) comprising: a support structure (eyeglass frames); a light engine (110) carried by the support structure; and a transparent combiner (1) positioned and oriented to appear in a field of view of an eye of a user when the support structure is worn on a head of the user (¶297), the transparent combiner comprising: 
a lens (the eyewear lens); and 
a light guide integrated with the lens (¶284), the light guide comprising: 
a light guide material (Fig. 1, material of 1 surrounding the light guide 20, ¶161); 
a gradient refractive index (GRIN) material carried by the light guide material (20, ¶161); an in-coupler (¶112); and an out-coupler (¶112).
Regarding claim 16, D4 teaches the WHUD of claim 15, and further discloses wherein a first portion of the GRIN material is disposed between the in-coupler and the light guide material and a second portion of the GRIN material is disposed between the out-coupler and the light guide material (Fig. 1, Fig. 3d, ¶112, in and out coupling structures as in Figs. 4 and 5; it is considered that if the guide 20 is GRIN material, which inherently exhibits plural portions, and which is between light guide material of 1, and exhibits in and outcoupling structures, then the light path from incoupling to guiding to outcoupling necessarily disposes the GRIN portions in between light guide material and the coupling structures).
Regarding claim 17, D4 teaches the WHUD of claim 16, and further discloses wherein the GRIN material comprises a single continuous layer of GRIN material carried by a surface of the light guide material (Fig. 3d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim1 above, and further in view of D2 and D3.
Regarding claim 3, D1 teaches the light guide of claim 2, but does not explicitly show wherein the GRIN material comprises a single continuous layer of GRIN material carried by a surface of the light guide material.
D2 teaches the use of GRIN layers along the length of a waveguide to provide for the required form factor (¶165). D3 explicitly shows a GRIN layer on the surface of the waveguide (¶103 and Claim 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a GRIN layer along a TIR light guide of D1 as suggested by D2 and D3 for the purpose of achieving the required form factor viz. tight angle constraints.

Claims 4, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 4, D1 teaches the light guide of claim 1, and explicitly shows wherein the in-coupler comprises an in- coupler hologram (¶83, volume and/or Bragg grating i.e. hologram for input grating) and the out-coupler comprises an out-coupler hologram (¶82, volume and/or Bragg grating i.e. hologram for output grating).
	D1 does not teach a single embodiment exhibiting a hologram for both in-coupler and out-coupler.
	However, both features are diffractive and holograms are disclosed as operable for in-coupling and out-coupling. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have, in the course of routine experimentation, simply substituted the input hologram of Fig. 20 for the input surface relief grating of Fig. 19 and obtained an otherwise predictable coupling result, the alternatives being demonstrated as operational for such purpose.
Regarding claim 7, D1 teaches the light guide of claim 6, and explicitly shows wherein the in-coupler comprises an in- coupler hologram recorded in a first portion of the GRIN material (Fig. 20, ¶83) and an out-coupler comprises an out-coupler hologram recorded in a second portion of the GRIN material (¶82, Fig. 19).
D1 does not teach a single embodiment exhibiting a hologram in first and second portions of the GRIN material for in-coupler and out-coupler.
However, D1 demonstrates separate embodiments having a hologram for the input coupler and a hologram for the output coupler. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the input hologram of Fig. 20 for the input surface relief grating of Fig. 19 and obtained a predictable coupling result, the alternatives being demonstrated as operational for such purpose.
Regarding claim 13, D1 teaches the lens of claim 1, and explicitly shows wherein the GRIN material comprises a GRIN photopolymer material (¶63), and explicitly shows wherein the in-coupler comprises an in- coupler hologram recorded in a first portion of the GRIN material (Fig. 20, ¶83) and an out-coupler comprises an out-coupler hologram recorded in a second portion of the GRIN material (¶82, Fig. 19).
D1 does not teach a single embodiment exhibiting a hologram in first and second portions of the GRIN material for in-coupler and out-coupler.
However, D1 demonstrates separate embodiments having a hologram for the input coupler and a hologram for the output coupler. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the input hologram of Fig. 20 for the input .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4.
Regarding claim 9 and 10, D1 teaches a spectacle lens for use in a wearable heads-up display (¶66, the light guide matching the curvature of a spectacle lens), the lens comprising: 
a light guide (Figs. 18 and 19, internal volume / Bragg grating and external surface relief embodiments respectively) comprising: 
a light guide material (¶63, considering the non-polymerized portion as light guide, ¶81-83); 
a gradient refractive index (GRIN) material carried by the light guide material (¶63, considering the polymerized portion as GRIN, ¶81-83); 
an in-coupler (173, 183); and 
an out-coupler (172, 184).
D1 does not explicitly show a distinct lens material, e.g. the light guide itself integrated in a spectacle lens.
	D4 explicitly shows a GRIN type lightguide (¶161) implemented in a lens (Fig. 24, ¶280).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the light guide of D1 in a lens according to the teachings of D4 and thereby achieved a near-eye display device having lighter weight due to the integrated optics.
Regarding claim 11, the modified D1 teaches the lens of claim 9, and further discloses wherein a first portion of the GRIN material is disposed between the in-coupler and the light guide material (e.g. a first portion of the GRIN material as polymerized, being distinguished by a greater or lesser degree along the gradient) and a second portion of the GRIN material is disposed between the out-coupler and the a second portion further down the propagation direction, being distinguished by a lesser or greater degree along the gradient).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 11 above, further in view of D2 and D3.
Regarding claim 12, the modified D1 teaches the lens of claim 11 wherein the GRIN material comprises a single continuous layer of GRIN material carried by a surface of the light guide material.
D2 teaches the use of GRIN layers along the length of a waveguide to provide for the required form factor (¶165). D3 explicitly shows a GRIN layer on the surface of the waveguide (¶103 and Claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a GRIN layer along a TIR light guide of D1 as suggested by D2 and D3 for the purpose of achieving the required form factor viz. tight angle constraints.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D4 as applied to claim 15 above, and further in view of D1.
Regarding claim 18, D4 teaches the WHUD of claim 15, but does not explicitly show wherein the GRIN material comprises a GRIN photopolymer material, the in-coupler comprises an in-coupler hologram recorded in a first portion of the GRIN material, and the out-coupler comprises an out-coupler hologram recorded in a second portion of the GRIN material.
D1 explicitly shows wherein the GRIN material comprises a GRIN photopolymer material (¶63), and explicitly shows wherein an in-coupler comprises an in- coupler hologram recorded in a first portion Fig. 20, ¶83) and an out-coupler comprises an out-coupler hologram recorded in a second portion of the GRIN material (¶82, Fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized prior art incouplers and outcouplers of D1 with the GRIN WHUD of D4 and achieved a predictable coupling result.

Allowable Subject Matter
Claims 8, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, D1 teaches the light guide of claim 7, further comprising an exit pupil expander hologram recorded in a third portion of the GRIN material, the third portion of the GRIN material positioned in between the first portion of the GRIN material and the second portion of the GRIN material on a surface of the light guide material.
Regarding claim 14, the modified D1 teaches the lens of claim 13, further comprising an exit pupil expander hologram recorded in a third portion of the GRIN material, the third portion of the GRIN material positioned in between the first portion of the GRIN material and the second portion of the GRIN material on a surface of the light guide material.
Regarding claim 19, the modified D4 teaches the WHUD of claim 18, further comprising an exit pupil expander hologram recorded in a third portion of the GRIN material, the third portion of the GRIN material positioned in between the first portion of the GRIN material and the second portion of the GRIN material on a surface of the light guide material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses waveguides and/or lightguides constructed with GRIN materials
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872